Title: From James Madison to Alexander J. Dallas, 3 June 1816
From: Madison, James
To: Dallas, Alexander James


        
          [3 June 1816]
        
        In pursuance of the authority vested in the President of the United States by the Act of Congress, passed the 3d: day of March 1809, entitled “An Act further to amend the several acts for the establishment and regulation of the Treasury, War, and Navy Departments,” I do hereby direct, that out of the balance of the appropriation for “building floating batteries” there be applied the sum of sixty thousand dollars to “building seventy fours and frigates.”
        Given under my hand this 3d: day of June, in the Year of our Lord, 1816.
        
          (signed) James Madison
        
      